                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

COURTNEY SMITH                                                            PLAINTIFF

VS.                              4:19-CV-00563-BRW

BARRY SIMS, et al.                                                        DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 13th day of August, 2019.



                                                 Billy Roy Wilson ________________
                                                 UNITED STATES DISTRICT JUDGE
